Citation Nr: 1716134	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Parkinson's disease with peripheral neuropathy and loss of use of lower extremities due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 26, 2013, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Boards Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R  20.900 ("advanced age" is defined as 75 or more years). 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran had active military service in the Republic of Vietnam from March 1962 to March 1963, which entitles him to the presumption of exposure to herbicide agents in service.  

2.  Competent medical evidence relates the Veteran's atypical Parkinsonism with signs and symptoms of progressive supranuclear palsy (PSP) to his in-service exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PSP have been met.  38 U.S.C.A. §§ 1101, 1110,  5103, 5103A, 5107; (West 2014);  38 C.F.R. §§ 3.102, 3.303, (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).   Because the Veteran's claim for benefits for service connection is granted, any error related to the VCAA with respect to this claim is harmless.  See Id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Statement of the Facts

As noted, the Veteran served in the U.S. military, United States Air Force from August 1955 until August 1975.  He served in Vietnam from March 1962 to March 1963. 

The Veteran filed a claim for benefits in March 2013.  He contends that his Parkinson's disease resulted from in-service herbicide exposure during his service in Vietnam.  The Veteran was initially diagnosed with Parkinson's disease in 2012.  He first went for a neurological examination at that time by a private physician, which resulted in an inconclusive diagnosis, although Parkinson's disease was suspected.  He was admitted to the hospital in February 2013, where he was then diagnosed with atypical Parkinson disease, (Progressive Supranuclear Palsy), as well as Myasthenia Gravis.  On consult with another physician, the treating physician modified the Veteran's diagnosis to Vascular Parkinson's versus Progressive Supranuclear Palsy, and Dementia.  The Veteran was admitted to long-term care in 2013.  



Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Holton v. Shinseki, 557 F.3d 1362,1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309(e).  Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to herbicide agent during service.  38 C.F.R. § 3.307(a)(6).

The Veteran was admitted to John Muir Medical Center on February 16, 2013, and discharged on February 22, 2013.  On February 17, 2013, the Veteran underwent  a neurology consultation.  The neurologist indicated: 

[The Veteran] has seen a neurologist in San Ramon for these symptoms.  This neurologist diagnosed possible vascular Parkinsonism given lower extremity rigidity and some gait abnormalities that have been rather chronic for the patient.  Of note, this is not Parkinson disease.  The vascular Parkinsonism is representative of symptoms that are similar to Parkinson disease in the lower extremities due to extensive small vessel ischemic disease in the brain, in the subcortical and periventricular white matter of the brain primarily.  The gait and lower extremity tone changes typically do not respond to Sinemet, and the patient states that his Sinemet trial has not worked for him.  He does not have any symptoms of classic Parkinson's in the upper extremities.  He has no cogwheeling rigidity.  There is no evidence of bradykinesia in the upper extremities.  There is no tremor that I have identified on my examination.  In regards to his symptoms of dysphagia[,] his neurological examination is notable for fatigable signs of weakness with left much greater than right ptosis, double vision with sustained upgaze and a decrement in the strength of his deltoids with repeated prolonged testing.  This fatigability, in addition to his symptoms, and his historical report of his symptoms increasing in severity as the day progresses, is clinically highly suggestive of myasthenia gravis.  This is complicated by the fact that he has had some type of eyelid surgery in the past, which is unclear to me what the indication for this was.  Nevertheless, I would say, in general, his clinical picture is fairly consistent with myasthenia.  ... As he does not have classic Parkinson disease, and as the Sinemet trial did not work for his vascular lower extremity gait symptoms, I recommend discontinuing his Sinemet entirely.  Instead, I would initiate Mestinon for determination of whether his symptoms respond to this, as would likely be the case if this were myasthenia.

On February 20, 2013, the Veteran was again seen by the neurologist, who after examination diagnosed the Veteran as having vascular Parkinson's disease and ruled out Myasthenia Gravis.  A February 21, 2013 assessment, by an unknown physician considered his disability as advanced Parkinson's disease with vascular component.  Hospital discharge summary diagnoses included Vascular Parkinson's disease versus PSP.  Consultations with neurology were noted in the summary, which indicated significant MRI findings of atherosclerotic disease, attributed to Vascular Parkinson disease versus Progressive Supranuclear Palsy.  

On March 19, 2013, a neurologist noted that the Veteran had been hospitalized at John Muir, and that the Parkinson's disease medication had been stopped in favor of myasthenia management.  He noted that Sinemet for Parkinson's and Mestinon for Myasthenia Gravis, were both without benefit.  The doctor stated, that the patient had recently been given Carbidopa and Levodopa for the last 2 weeks due to concerns of Parkinsonism.  However the examiner noted that the patient did not elicit typical signs of Parkinson's disease in his upper extremities.  Specifically, he stated that though, "[h] does have some stiffness in his lower extremities and his balance is slightly abnormal, but per Neurology consultation during this hospitalization, most probably this is more consistent with 'vascular Parkinsonism' and Sinemet has not helped and was discontinued.  Dr. [E]. of Neurology notes that the patient has extensive periventricular and deep white matter changes with central and cortical atrophy consistent with subcortical atherosclerotic disease and due to the extent of these findings; this might cause the patient's symptoms.  Also noted that patient has chronic spinal stenosis and chronic low back pain."

The Veteran underwent a VA examination in November 2013 at which time the examiner, also a neurologist, concluded that the Veteran suffered from a "[d]egenerative neurological condition of unknown etiology."  The examiner concluded that the Veteran may have one of the conditions under the heading of "Parkinsonism," or "Atypical Parkinsonism," which includes a number of conditions, one of which is PSP, but that he did not have features of PSP based on exam.  The examiner stated that the diagnosis of "Vascular Parkinsonism," is not well recognized, that he "doubted this was the cause of the Veteran's symptoms."  He did not feel the Veteran had Parkinson's disease.  The examiner suggested that the Veteran be seen in consultation at a center specializing in movement disorders to see if a more definitive diagnosis could be made.

In an October 2016 letter, a Professor of Neurology of University of California San Francisco School of Medicine wrote that the Veteran was a patient of his who had been diagnosed with PSP, a progressive, fatal neurodegenerative disease.  The examiner stated: 

As an international leader in PSP research, I hereby certify that there is now strong evidence for a role for exposure to environmental toxins in the development of PSP.  A PSP cluster was recently identified in France (Campos-Lefrebre, et. Al., 2016) near a factory that may have polluted the groundwater with chemical toxins.  A large epidemiological study (Litvan, et al., 2016) also showed clear evidence that drinking well water (likely contaminated by toxins) is a risk factor for PSP.  Based on these recent studies, it is as likely as not that [the Veteran's] exposure to Agent Orange during his military service in Vietnam contributed to his development of this terrible disease.

Merits of the Claim

The Veteran has been evaluated by numerous medical professionals including neurologists.  He has been variously diagnosed as having Parkinson's disease, Myasenthia Gravis, Vascular Parkinson's, and  Progressive Supranuclear Palsy, (PSP).

In deciding whether the Veteran has a diagnosis of Parkinson's disease, which is presumed to be service-connected by virtue of the Veteran's service in Vietnam in 1962/1963 and presumptive exposure to herbicide agents such as Agent Orange, or whether the Veteran's degenerative disease is related in some way to his active duty service, to include presumptive exposure to herbicide agents, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id; See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); and see D'Aries v. Peake 22 Vet. App. 97, 107 (2008).

The Board notes that there is a difference of opinion among the medical professionals with regard to a diagnosis of Parkinson's disease.  In fact, epidemiological studies published by the National Institute of Health have noted that no specific diagnostic tests exists for Parkinson's.  See for example  Joâo Massano et. al: Clinical Approach to Parkinson's Disease: Features, Diagnosis, and Principles of Management, National Institute of Health  retrieved at: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3367535, where it states that, "Accurate diagnosis is critical and remains founded on clinical grounds as no specific diagnostic test [for Parkinson's disease], is available so far  The epidemiological figures pertaining to PD are not accurately determined, as different studies were variable in diagnostic criteria, methodology, and study population."  The study notes that vascular parkinsonism contains parkinsonian symptoms and is known as "lower body parkinsonism," and can be confused with Parkinson's disease.  Structural brain imaging is especially important to rule out or support this diagnosis, the study concludes.

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4 , § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  The latest and final in a series of congressionally mandated biennial reviews of the evidence of health problems that may be linked to exposure to Agent Orange and other herbicides used during the Vietnam War clarified the breadth of the previous finding for Parkinson's disease.  The committee that carried out the study wrote this report, Veterans and Agent Orange: Update 2014, reviewed scientific literature published between Oct. 1, 2012, and Sept. 30, 2014.  

The committee noted that Parkinson's disease is a diagnosis of exclusion, and therefore, the diagnostic standards for this condition should not be assumed to have been uniform in the epidemiologic studies that constitute the basis for this association or in the claims submitted by veterans.  Consequently, there is no rational basis for exclusion of individuals with Parkinson's-like symptoms from the service-related category denoted as Parkinson's disease.  To exclude a claim for a condition with Parkinson's-like symptoms, the onus should be on VA on a case-by-case basis to definitively establish the role of a recognized factor other than the herbicides sprayed in Vietnam.

Although not included in the regulations to date, the Board finds that the report, Veterans and Agent Orange: Update 2014, provides additional support for the expert's favorable opinion.  The opinion by the Veteran's treating neurologist from October 2016, who specializes in PSP that the Veteran suffers from PSP which is linked to herbicide exposure in Vietnam, appears to be based on the Veteran's history, medical expertise, and a review of literature, and as such is highly probative.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  As such, the Veteran has established that it is at least likely as not that his disease was caused by herbicide exposure.  See Combee v. Brown, 34 F3d 1039, 1043-1044 (Fed Cir. 1994);  38 C.F.R. § 3.303(a) and Section 3.303(e).

Moreover, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue, shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.§§  3.102, 4.3 (2016).  In this case,, with these unique facts as discussed above, the evidence is balanced, between the Veteran's private physician and the VA examiner, as to the Veteran's herbicide exposure being linked to his degenerative disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Therefore, the Board finds service connection for the Veteran's PSP is warranted











ORDER

Entitlement to service connection for PSP due to Agent Orange is granted.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


